DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a plurality of N-type well ring structures of a first dopant type in a substrate completely surrounding a first well of the first dopant type, and spaced a distance “x" from the first well to cut a leakage path to a shallower second well of a second dopant type”, the limitations of base claim 10 including “a diode structure comprising an N-type ring structure completely surrounding a first N-well and a N+ contact, the N-type ring structure being spaced a distance “x” from the first N-well, … and the first N-type ring structure includes a deep well implant”, and the limitations of base claim 17 including “a diode structure comprising an N-type ring structure which completely surrounds a first N-well and a N+ contact and a deep N-well, the N-type ring structure being spaced a distance “x” from the deep N-well, wherein the distance “x” varies between 50 nm to 2 microns.   In particular, the prior art of record falls short with regards to teaching the specifics of the N-type ring structure(s) that surrounds the first N-well and is spaced apart from the N-well as claimed.  

In example:
(i) Webster et al. (U.S. Patent Pub. No. 2013/0193546) teaches a diode structure comprising a N-type well ring structure of a first dopant type in a substrate surrounding the first well of the first dopant type to cut a leakage path to a second well of a second dopant type but fails to specifically teach wherein the well ring structure is spaced apart from the first well and more specifically fails to teach each of the following: wherein the well ring structure includes a plurality of n-type well ring structures surrounding the n-well, wherein the well ring structure includes a deep-well implant, and wherein the well ring structure is spaced a distance “x” from the first well when “x” varies between 50 nm and 2 microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 13, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894